Appeal by the defendant from a judgment of the Supreme Court, Kings County (Garnett, J.), rendered June 12, 2009, convicting him of welfare *773fraud in the fourth degree and welfare fraud in the fifth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the sentencing court conducted an inquiry sufficient to determine that he violated a condition of the plea agreement by failing to perform community service (see People v Valencia, 3 NY3d 714, 715 [2004]; People v Spruell, 60 AD3d 876 [2009]; People v Kitchens, 46 AD3d 577, 578 [2007]; People v Covington, 28 AD3d 575, 575-576 [2006]; People v Garner, 18 AD3d 669, 670 [2005]; cf. People v Fiammegta, 14 NY3d 90, 98 [2010]). Prudenti, P.J., Dillon, Balkin and Chambers, JJ., concur.